DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on June 03, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0044169 A1 to Hatcher, Jr. et al. (“Hatcher”) in view of U.S. Patent Application Publication No. 2020/0235059 A1 to Cok et al. (“Cok”), U.S. Patent Application Publication No. 2009/0230542 A1 to Lin et al. (“Lin”), U.S. Patent Application Publication No. 2017/0358511 A1 to Costa et al. (“Costa”), and U.S. Patent Application Publication No. 2018/0166358 A1 to Costa et al. (“Costa8”).							As to claim 1, although Hatcher discloses an apparatus comprising: a mold device die (adjacent 12, 14) comprising a device region (closer to 12, 14) and a first mold compound (22), wherein: the device region (closer to 12, 14) includes a front-end-of-line (FEOL) portion (above 46) and a back-end-of-line (BEOL) portion (46) underneath the FEOL portion (above 46), wherein the FEOL portion (above 46) comprises isolation sections (20) and an active layer (24, 30), which is surrounded by the isolation sections (20) and does not extend vertically beyond the isolation sections (20); and a bottom portion of the first mold compound (22) resides over a top surface of the active layer (24, 30) and top surfaces of the isolation sections (20), wherein silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist (separated by 26, 32) between the bottom portion of the first mold compound (22) and the active layer (24, 30); and a multilayer redistribution structure (extra ¶ 0049, 48, 52) formed underneath the BEOL portion (46) of the mold device die (adjacent 12, 14), wherein the multilayer redistribution structure (extra ¶ 0049, 48, 52) comprises a plurality of bump structures (48, 52), which is on a bottom surface of the multilayer redistribution structure (extra ¶ 0049, 48, 52) and electrically coupled to the FEOL portion (above 46) of the mold device die (adjacent 12, 14) (See Fig. 1, Fig. 2, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0047, ¶ 0048, ¶ 0049, ¶ 0050, ¶ 0054, ¶ 0056, ¶ 0059, ¶ 0060, ¶ 0061, ¶ 0072, ¶ 0080) (Notes: the recited “FEOL” and “BEOL” are met by the defined structures such as the isolation sections and active layer. Further, the limitation “bump” is interpreted as a protrusion), Hatcher does not further disclose the isolation sections are formed of silicon dioxide; the first mold compound with nanotube particles; the nanotube particles are dispersed throughout the bottom portion of the first mold compound, and the first mold compound fills gaps among the nanotube particles, wherein the nanotube particles have a higher thermal conductivity than the first mold compound alone.											However, Hatcher does disclose wherein the isolation sections (20) do not have thermal conductivity or electrical resistivity requirements and may be an organic epoxy resin system to encapsulate a CMOS controller die (16) (See Fig. 2, ¶ 0061, ¶ 0072, ¶ 0080). Cok further teaches a compound die (60) is encapsulated by an organic or inorganic dielectric material such as resin, silicon dioxide, and silicon nitride (See Fig. 11, ¶ 0012, ¶ 0053) and Lin teaches passivation layers (46, 54) providing structural support and physical and electrical isolation are made with SixNy, Si3N4, SiN, SiO2, SiON, PI, BCB, PBO, epoxy-based polymers (See Fig. 2, ¶ 0025, ¶ 0027).		Further, Costa does disclose the first mold compound (20, 30) with nanotube particles (32); the nanotube particles (32) are dispersed throughout the bottom portion of the first mold compound (20, 30), and the first mold compound (20, 30) fills gaps among the nanotube particles (32), wherein the nanotube particles (32) have a higher thermal conductivity than the first mold compound (20, 30) alone (See Fig. 1 Fig. 2, ¶ 0021, ¶ 0022, ¶ 0024, ¶ 0025, ¶ 0026, ¶ 0027, ¶ 0028, ¶ 0029, ¶ 0030, ¶ 0036, ¶ 0037, ¶ 0038).											Furthermore, Costa8 does disclose the higher thermal conductive elements (20) are placed throughout the bottom portion of the first mold compound (22) (See Fig. 1, Fig. 2, ¶ 0028, ¶ 0029, ¶ 0030, ¶ 0032, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0037).			In view of the teachings of Cok, Lin, Costa, and Costa8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher to have the isolation sections are formed of silicon dioxide; the first mold compound with nanotube particles; the nanotube particles are dispersed throughout the bottom portion of the first mold compound, and the first mold compound fills gaps among the nanotube particles, wherein the nanotube particles have a higher thermal conductivity than the first mold compound alone because Hatcher already teaches the isolation sections do not have thermal conductivity or electrical resistivity requirements and may be an organic epoxy resin system to encapsulate a CMOS controller die. Such isolation sections are commonly formed of several inorganic or organic materials such as silicon dioxide along with epoxy resin (See Hatcher, Cok ¶ 0012, ¶ 0053, and Lin ¶ 0025, ¶ 0027). Further, the first mold compound with nanotube particles can further enhance heat dissipation through the upper portions of the device region and the first mold compound (See Costa ¶ 0030 and Costa8 ¶ 0034, ¶ 0035).		As to claim 2, Hatcher in view of Costa and Costa8 further discloses wherein: the nanotube particles (32) have a thermal conductivity between 2 w/m●k and 5000 w/m●k and an electrical resistivity greater than 1E6 Ohm-cm; and the first mold compound (22/20, 30) alone has a thermal conductivity between 1 w/m●k and 20 w/m●k and an electrical resistivity greater than 1E6 Ohm-cm; and the bottom portion of the first mold compound (22/20, 30) mixed with the nanotube particles (32) has higher thermal conductivity than a rest portion of the first mold compound (22/20, 30) alone (See Hatcher Fig. 1, ¶ 0060 and Costa ¶ 0028, ¶ 0029).					As to claim 3, Hatcher in view of Costa further discloses wherein the nanotube particles (32) are boron nitride nanotube particles, aluminum nitride nanotube particles, diamond nanotube particles, or carbon nanotube particles (See Costa ¶ 0029).		As to claim 5, Hatcher further discloses wherein the isolation sections (20) extend vertically beyond the top surface of the active layer (24, 30) to define an opening (54, 56) within the isolation sections (20) and over the active layer (24, 30), wherein the bottom portion of the first mold compound (22) is over the top surface of the active layer (24, 30) and side surfaces of the isolation sections (20) within the opening (54, 56), and the top surfaces of the isolation sections (20) (See Fig. 1).						As to claim 8, Hatcher in view of Costa and Costa8 further discloses wherein the bottom portion of the first mold compound (22/20, 30) mixed with the nanotube particles (32) has a thickness between 1 μm and 100 μm (See Costa8 ¶ 0034) such that a highly effective thermal conductive first mold compound is obtained.					As to claim 9, Hatcher further discloses wherein: the BEOL portion (46) comprises connecting layers (44); the FEOL portion (above 46) further comprises a contact layer (42), wherein the active layer (24, 30) and the isolation sections (20) reside over the contact layer (42), and the BEOL portion (46) resides underneath the contact layer (42); and the multilayer redistribution structure (extra ¶ 0049, 48, 52) further comprises redistribution interconnections (¶ 0049), wherein the plurality of bump structures (48, 52) is electrically coupled to the FEOL portion (above 46) of the mold device die (adjacent 12, 14) via the redistribution interconnections (¶ 0049) within the multilayer redistribution structure (extra ¶ 0049, 48, 52) and the connecting layers (44) within the BEOL portion (46) (See Fig. 1).								As to claim 10, Hatcher further discloses wherein the FEOL portion (above 46) is configured to provide at least one of a switch field-effect transistor (FET), a diode, a capacitor, a resistor, or an inductor (See ¶ 0042) (Notes: MEMS, passive device, and SOI die comprise the recited elements).
Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0044169 A1 to Hatcher, Jr. et al. (“Hatcher”), U.S. Patent Application Publication No. 2020/0235059 A1 to Cok et al. (“Cok”), U.S. Patent Application Publication No. 2009/0230542 A1 to Lin et al. (“Lin”), U.S. Patent Application Publication No. 2017/0358511 A1 to Costa et al. (“Costa”), and U.S. Patent Application Publication No. 2018/0166358 A1 to Costa et al. (“Costa8”) as applied to claims 1 and 5 above, and further in view of U.S. Patent Application Publication No. 2016/0343592 A1 to Costa et al. (“Costa2”) and U.S. Patent No. 5,294,295 to Gabriel et al. (“Gabriel”). The teachings of Hatcher, Cok, Lin, Costa, and Costa8 have been discussed above.					As to claim 4, although Hatcher discloses the mold device die (adjacent 12, 14) (See Fig. 1), Hatcher, Cok, Lin, Costa, and Costa8 do not further disclose wherein: the mold device die further comprises a barrier layer, which continuously resides over the top surface of the active layer and the top surfaces of the isolation sections; the barrier layer is formed of silicon nitride with a thickness between 100 Å and 10 μm; and the bottom portion of the first mold compound directly resides over the barrier layer.		However, Costa2 does disclose wherein: the mold device die (adjacent 34, 36) further comprises a barrier layer (46) serving as a moisture barrier (46) on a buried oxide layer (44), which continuously resides over the top surface of the active layer (34, 36) and the top surfaces of the isolation sections (42); the barrier layer (46) is formed with a thickness between 100 Å and 10 μm; and the bottom portion of the first mold compound (48) directly resides over the barrier layer (46) (See Fig. 11, ¶ 0035, ¶ 0040, ¶ 0043, ¶ 0045, ¶ 0046, ¶ 0047).										Further, Gabriel further discloses an oxide layer alone is not sufficient to prevent moisture penetration, where a silicon nitride layer (33) with a thickness of 1 μm is further formed on the oxide layer (32) (See Fig. 9, Column 1, lines 8-28, Column 2, lines 52-68).								 					In view of the teachings of Costa2 and Gabriel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hatcher, Cok, Lin, Costa, and Costa8 to have wherein: the mold device die further comprises a barrier layer, which continuously resides over the top surface of the active layer and the top surfaces of the isolation sections; the barrier layer is formed of silicon nitride with a thickness between 100 Å and 10 μm; and the bottom portion of the first mold compound directly resides over the barrier layer because the barrier layer of silicon nitride having a sufficient thickness formed over a silicon dioxide layer as a two-layer stack can protect the integrated circuit devices from scratches and moisture (See Costa2 ¶ 0045 and Gabriel Column 1, lines 8-17).					As to claim 6, although Hatcher discloses the mold device die (adjacent 12, 14) (See Fig. 1), Hatcher, Cok, Lin, Costa, and Costa8 do not further disclose wherein: the mold device die further comprises a barrier layer, which continuously resides over the top surface of the active layer and side surfaces of the isolation sections within the opening, and top surfaces of the isolation sections; the barrier layer is formed of silicon nitride with a thickness between 100 Å and 10 μm; and the bottom portion of the first mold compound directly resides over the barrier layer.						However, Costa2 does disclose wherein: the mold device die (adjacent 34, 36) further comprises a barrier layer (46) serving as a moisture barrier (46) on a buried oxide layer (44), which continuously resides over the top surface of the active layer (34, 36) and side surfaces of the isolation sections (42) within the opening (exposed 44), and top surfaces of the isolation sections (42); the barrier layer (46) is formed with a thickness between 100 Å and 10 μm; and the bottom portion of the first mold compound (48) directly resides over the barrier layer (46) (See Fig. 11, ¶ 0035, ¶ 0040, ¶ 0043, ¶ 0045, ¶ 0046, ¶ 0047).									Further, Gabriel further discloses an oxide layer alone is not sufficient to prevent moisture penetration, where a silicon nitride layer (33) with a thickness of 1 μm is further formed on the oxide layer (32) (See Fig. 9, Column 1, lines 8-28, Column 2, lines 52-68).								 					In view of the teachings of Costa2 and Gabriel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hatcher, Cok, Lin, Costa, and Costa8 to have wherein: the mold device die further comprises a barrier layer, which continuously resides over the top surface of the active layer and side surfaces of the isolation sections within the opening, and top surfaces of the isolation sections; the barrier layer is formed of silicon nitride with a thickness between 100 Å and 10 μm; and the bottom portion of the first mold compound directly resides over the barrier layer because the barrier layer of silicon nitride having a sufficient thickness formed over a silicon dioxide layer as a two-layer stack can protect the integrated circuit devices from scratches and moisture (See Costa2 ¶ 0045 and Gabriel Column 1, lines 8-17).						
	As to claim 7, Hatcher in view of Cok, Lin, Costa, Costa8, Costa2, and Gabriel further discloses wherein: the mold device die (adjacent 12, 14) further comprises a passivation layer (26, 32/44/32) over the top surface of the active layer (24, 30) and within the opening (54, 56), wherein: the passivation layer (26, 32/44/32) is formed of silicon dioxide; and the barrier layer (46/33) directly resides over the passivation layer (26, 32/44/32) (See Hatcher Fig. 1, Costa2 Fig. 11, and Gabriel Column 2, lines 52-68).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0044169 A1 to Hatcher, Jr. et al. (“Hatcher”), U.S. Patent Application Publication No. 2020/0235059 A1 to Cok et al. (“Cok”), U.S. Patent Application Publication No. 2009/0230542 A1 to Lin et al. (“Lin”), U.S. Patent Application Publication No. 2017/0358511 A1 to Costa et al. (“Costa”), and U.S. Patent Application Publication No. 2018/0166358 A1 to Costa et al. (“Costa8”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0003803 A1 to Oka et al. (“Oka”). The teachings of Hatcher, Cok, Lin, Costa, and Costa8 have been discussed above.				As to claim 12, although Hatcher discloses the active layer (24, 30) (See Fig. 1), Hatcher, Cok, Lin, Costa, and Costa8 do not further disclose wherein the active layer is formed from a strained silicon epitaxial layer, in which a lattice constant of silicon is greater than 5.461 at a temperature of 300K.								However, Oka does disclose wherein the active layer (¶ 0002) is formed from a strained silicon epitaxial layer (¶ 0014) (See ¶ 0002, ¶ 0014).						In view of the teaching of Oka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hatcher to have wherein the active layer is formed from a strained silicon epitaxial layer, in which a lattice constant of silicon is greater than 5.461 at a temperature of 300K because the stained Si layer can improve the mobility of electrons and holes (See ¶ 0002). Further, control parameters such as the lattice constant at a certain temperature of the strained silicon epitaxial layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance. Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to obtain the recited lattice constant of the strained silicon epitaxial layer to achieve the desired device performance (¶ 0002). 											Further regarding claim 12, the limitation “in which a lattice constant of silicon is greater than 5.461 at a temperature of 300K” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).										The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).		

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on June 03, 2022 have been fully considered but they are not persuasive. Applicants argue “silicon dioxide is intrinsically brittle and rigid, which makes it unsuitable for malleable applications (e.g., silicon dioxide is unsuitable for encapsulating dies or filling gaps between dies).” This is not found persuasive because as clearly taught by Cok, silicon dioxide along with epoxy are known materials that are applied to encapsulate dies. Lin specifically teaches silicon dioxide, other dielectrics, and epoxy-based polymers are applied to passivate and fill gaps. Thus, it would have been obvious to one of ordinary skill in the art to apply silicon dioxide as the first mold compound/isolation sections because silicon dioxide, epoxy resin, and other dielectrics are known and common dielectric materials applied to passivate, encapsulate, isolate, and protect semiconductor elements, especially when Hatcher does not limit the first mold compound/isolation sections to be only made of an organic epoxy resin system.
Applicants further argue “the claimed isolation sections are components of a mold device die and included within the mold device die.” This is not found persuasive because the claim recites “the device region includes a front-end-of-line (FEOL) portion…the FEOL portion comprises isolation sections and an active layer” where the device region does not specify a particular region/area such that Hatcher meets the limitation at a region closer to 12, 14. The recited “FEOL portion” also does not specify a specific portion/region/area such that Hatcher meets the limitation by a portion above 46, which includes the isolation sections. The recited limitations do not specify sufficient structural differences to overcome the prior art of record.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Oi et al. (US 2005/0258447 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815